Holmes, C. J.
The plaintiff is a veteran who, we assume, has worked as a plumber in the repairs division of the public buildings department of the city of Boston. He brings this action for a failure to employ him, when there was work to do, in preference to another man not a veteran, to whom work was given. The right of action is supposed to spring from St. 1896, e. 517, § 5, forbidding the removal or suspension except after hearing of any “ veteran holding an office or employment in the public service of any city or town.”
Technically the questions sought to be argued are cut off by the finding of the judge before whom the case was tried that the plaintiff never held an office or employment within the meaning of the statute. It does not appear what evidence the judge believed. We could not say that he found that the plain*412tiff ever was employed by the city at all. But we assume that the finding really means that the plaintiff was employed as a plumber from time to time, and was paid for what he did, but was not employed continuously all the time, and that it implies a ruling that the section does not apply to such an employment. Very plainly it does not, and although we should be slow to admit the validity of a contract by which a department undertook to hamper the working of the statute, it would seem that the contract which it is found that the plaintiff signed was intended mainly to emphasize the fact that he was not employed continuously, and so did not fall within the provision upon which he relies.
It needs no argument to prove that when a man is employed only by the job he is not discharged or suspended if he receives no pay and is left free when his task is done. It is not argued that the statutes forbid such a method of employment, which probably is necessary in some kinds of work.
From what we have said it is evident that it is not necessary to consider the suggestion that the contract, if valid, did not waive any rights. But, in view of the argument, it may be worth while to add that of course the plaintiff’s testimony that lie did not know what the contract which he signed was and that he, did not intend to waive his lights, if accepted, would be no answer to a contract not otherwise open to objection. There was no misrepresentation of the instrument, and the plaintiff could read. If a man signs a lawful contract and the other side is not privy to any improper motive, for his signing i.t, such as may be created by fraud, duress, or mistake as to its contents, he is bound, whatever his voluntary ignorance or his involuntary misinterpretation of its words. Rice v. Dwight Manuf. Co. 2 Cush. 80, 87. Black v. Bachelder, 120 Mass. 171. West v. Platt, 127 Mass. 367, 372. See Donohue v. Woodbury, 6 Cush. 148, 151.

Exceptions overruled.